Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain pending in the application under prosecution and have been re-examined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of new ground of rejection. The instant claim rejection does not rely on at least 
The double patenting rejection has been overcome by the filing of the terminal disclaimer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2016/0034219 (Jeter et al).

With respect to claims 1 and 17, Jeter teaches memory module comprising: at least one memory; and a memory control circuit to receive a read or write command and an address (system comprising: a memory unit including one or more storage arrays; a memory interface unit coupled between a memory controller and the memory unit, wherein the memory interface unit includes a timing unit configured to generate timing signals for controlling read and write access to the memory unit) [Par. 00070008; Par. 0023-0024] and to generate an internal operation request to transfer the internal operation request to an external device without any request from the external device when the memory control circuit needs an internal operation time (the memory interface unit to operate in a normal mode and a low power mode, and wherein the memory interface unit includes: a timing unit configured to generate timing signals for controlling read and write access and to calibrate the timing unit at predetermined intervals for transitioning to a different operation mode) [Par. 0007-0008; Par. 0023-0024] wherein: the internal operation request includes an information regarding the internal operation time, the memory control circuit is configured to receive a first command from the external device in response to the internal operation request, the first command including an information of whether the internal operation time is approved, and the memory control circuit is to perform an internal operation during the internal operation time based on the first command (calibration timer notification, the control unit sending a calibration request of a timing unit to the memory controller  to perform ongoing calibration request at predetermined interval, the request being granted by the memory controller where the control unit performs calibration sequence) [Par. 0023-0024; Par. 0026-0028; Par. 0031].

(performing timing calibration) [Par. 0028-0031].

With respect to claim 3, Jeter teaches memory module comprising: at least one data buffer connected to the memory control circuit to communicate he data with the external device, the at least one memory comprises: at least one volatile memory; and at least one nonvolatile memory (memory unit being of any type of memory representative of one or more random access memory (RAM) memory devices in the dynamic RAM (DRAM including RAM storage, solid-state storage, or disk storage) [Par. 0019-0020; Par. 0033-0034]

With respect to claim 4, Jeter teaches memory module, wherein the internal operation request and the first command are transmitted through different pins (various units, circuits, or components described memory interconnect, a number of data paths, data strobe paths, and address and command paths for performing a task or tasks) [Par. 0019-0020].

With respect to claim 5, Jeter teaches memory module, wherein the at least one memory includes at least one of a phase change memory and a 3D Xpoint memory (memory unit being of any type of memory including RAM storage, solid-state storage, or disk storage) [Par. 0019-0020; Par. 0033-0034].

 (various units, circuits, or components described memory interconnect, a number of data paths, data strobe paths, and address and command paths for performing a task or tasks) [Par. 0019-0020].

With respect to claim 7, Jeter teaches memory module, wherein the memory module is to communicate with the external device based on Double Data Rate 4 (DDR4) Synchronous Dynamic Random Access Memory (SDRAM) (memory unit being of any type of memory including DRAM family such as synchronous DRAM (SDRAM), double data rate (DDR, DDR2, DDR3, etc.), or any low power version) [Par. 0019-0020; Par. 0033-0034].

With respect to claim 8, Jeter teaches memory module, wherein the at least one memory includes one or more physical levels of arrays of memory cells having an active area above a silicon substrate and a circuitry associated with operation of the memory cells, the circuitry being above or within the silicon substrate (memory controller to detect inactivity on the memory interconnect and send calibration request to the memory controller to responsively power down all or a portion of the memory interface unit and adjust delay elements) [Par. 0028-0031; Par. 0023-0024].

With respect to claims 9 and 19, Jeter teaches memory module, wherein the memory control circuit is to output a ready signal to the external device when the internal operation (control circuit using  timing unit calibrated at predetermined intervals where the memory interface operates in low power mode and transitioning to normal mode) [Par. 0023-0024].

With respect to claim 10, Jeter teaches memory module, wherein the ready signal and the internal operation request are transmitted through different pins (various units, circuits, or components described memory interconnect, a number of data paths, data strobe paths, and address and command paths for performing a task or tasks) [Par. 0019-0020].

With respect to claim 11, Jeter teaches memory module, wherein the memory control circuit is to receive, in response to outputting the ready signal, a second command from the external device and output the internal operation request in response to the second command (control unit to generate timing signals for controlling read and write access to the memory unit, and a control unit to generate calibration timing command at predetermined intervals to switch to/from normal mode and a low power mode) [Par. 0007-0008;  Par. 0028-0031].

With respect to claim 12, Jeter teaches memory module, wherein the memory control circuit is to output the internal operation request through data pins (various units, circuits, or components described memory interconnect, a number of data paths, data strobe paths, and address and command paths for performing a task or tasks) [Par. 0019-0020].

(memory controller to detect inactivity on the memory interconnect and responsively power down all or a portion of the memory interface unit and adjust delay elements) [Par. 0028-0031; Par. 0023-0024].

With respect to claims 14 and 18, Jeter teaches memory module, wherein the memory control circuit is to not receive a subsequent command from the external device during the internal operation time (memory controller to either grant the request with a calibration acknowledgement (Ack) or hold off the control unit for some predetermined time interval) [Par. 0026-0028].

With respect to claim 15, Jeter teaches memory module, wherein the memory control circuit is to output a message to the external device through data pins when an error occurs and/or when informing status of the memory module, the message having a same format as the internal operation request (memory controller to detect inactivity on the memory interconnect and responsively power down all or a portion of the memory interface unit and adjust delay elements) [Par. 0028-0031; Par. 0023-0024].

With respect to claim 16, Jeter teaches memory module, wherein the internal operation includes at least one operation among a refresh operation, a timing calibration operation, a process-voltage-temperature (PVT) compensation operation, and transmission operation of (memory interface unit to calibrate the timing signals at predetermined intervals to compensate for voltage and temperature control) [Par. 0007; Par. 0023-0024]. 

With respect to claim 20, Jeter teaches memory module, comprising: at least one volatile memory; at least one nonvolatile memory; at least one data buffer connected to data pins; and memory control circuit to control the at least one volatile memory and the at least one nonvolatile memory and to communicate data with an external device through the at least one data buffer and the data pins (system comprising: a memory unit including one or more storage arrays; a memory interface unit coupled between a memory controller and the memory unit, wherein the memory interface unit includes a timing unit configured to generate timing signals for controlling read and write access to the memory unit) [Par. 00070008; Par. 0023-0024], wherein: the memory control circuit is to output a ready signal to the external device through a signal pin when an internal operation of the at least one volatile memory or the at least one nonvolatile memory is necessary based on an internal policy (various units, circuits, or components described memory interconnect, a number of data paths, data strobe paths, and address and command paths for performing a task or tasks) [Par. 0019-0020] the memory control circuit is to receive, in response to outputting the ready signal, a first command from the external device through a command pin and/or an address pin and send an internal operation request including an information of an internal operation time to the external device through the data pins (the memory interface unit to operate in a normal mode and a low power mode, and wherein the memory interface unit includes: a timing unit configured to generate timing signals for controlling read and write access and to calibrate the timing unit at predetermined intervals for transitioning to a different operation mode) [Par. 0007-0008; Par. 0023-0024], the memory control circuit is to receive, in response to outputting the internal operation request, a second command including an information of whether the internal operation time is approved from the external device through the command pin and/or the address pin and perform the internal operation of the at least one volatile memory or the at least one nonvolatile memory during the internal operation time (calibration command of memory unit being of any type of memory including DRAM family such as synchronous DRAM (SDRAM), double data rate (DDR, DDR2, DDR3, etc.), or any low power version) [Par. 0019-0020; Par. 0033-0034] the second command has a type different from the first command, a read command, and a write command, the data pins are to transfer the internal operation request or data based on double data rate, the memory control circuit is to not receive a subsequent command from the external device through the command pin and/or the address pin during the internal operation time (calibration timer notification, the control unit sending a calibration request of a timing unit to the memory controller  to perform ongoing calibration request at predetermined interval, the request being granted by the memory controller where the control unit performs calibration sequence over various units, circuits, or components described memory interconnect, a number of data paths, data strobe paths, and address and command paths for performing a task or tasks) [Par. 0019-0020; Par. 0023-0024; Par. 0026-0028; Par. 0031]., and the memory control circuit is to output a message to the external device through the data pins when an error occurs and/or when informing status of the nonvolatile memory, the message having a same format as the internal operation request (memory controller to detect inactivity on the memory interconnect and send calibration request to the memory controller to responsively power down all or a portion of the memory interface unit and adjust delay elements) [Par. 0028-0031; Par. 0023-0024].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,936,046 (Chao et al) teaching method for performing power saving control in a memory device, associated memory device and memory controller thereof, and associated electronic device.
US 8,725,904 (Hilland) teaching request processor to forward a received external management request to an operating environment via a network card interface; without passing the external management request to the operating environment, a request processor to: process an internal management request from the operating environment, the internal management request being a request to generate and send a management response to the operating environment, generate the management response using the management information.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136